Citation Nr: 1612987	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in Waco, Texas dated in June 2010. 


FINDING OF FACT

In a June 2015 statement, the Veteran requested that his appeal with regard to the issue of entitlement to a TDIU be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In October 2013, the Board found that the issue of entitlement to a TDIU was raised by the record as part and parcel with an increased rating claim for PTSD.  The claim for an increased rating for PTSD was denied.  The Board remanded the claim for a TDIU for further development.

In June 2015, the Veteran stated that he no longer wished to pursue the claim of entitlement to a TDIU. The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to a TDIU, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a TDIU is dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


